         Case 1:20-cv-02705-ELH Document 45 Filed 01/13/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 IN RE APPLICATION OF DANIEL
 SNYDER for an Order Directing Discovery         Case No. 20-CV-02705-ELH
 from Moag & Co., LLC Pursuant to 28
 U.S.C. § 1782


                        NOTICE OF SUPPLEMENTAL AUTHORITY

       Respondent John A. Moag Jr., by his undersigned counsel, notifies the Court of an order

issued this morning by Judge Messitte that may be relevant to Respondent’s Motion to Seal filed

yesterday (ECF 43). The order is attached hereto as Exhibit 1.


 Dated: Jan. 13, 2021                            Respectfully submitted,

                                                 ZUCKERMAN SPAEDER LLP


                                                 By: /s/ John J. Connolly
                                                     ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
 Joe R. Reeder (#06701)                          William J. Murphy (#00497)
 Stephen T. Fowler (#16881)                      John J. Connolly (#09537)
 GREENBERG TRAURIG, LLP                          100 E. Pratt St., Suite 2440
 2101 L Street N.W.                              Baltimore, Maryland 21202
 Washington, DC 20037                            (410) 332-0444
 (202) 331-3100                                  (410) 659-0436 (fax)
 reederj@gtlaw.com                               wmurphy@zuckerman.com
 fowlerst@gtlaw.com                              jconnolly@zuckerman.com

 Attorneys for Respondent                        Attorneys for Respondent




                                                                                        7594638.1
         Case 1:20-cv-02705-ELH Document 45 Filed 01/13/21 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of January, 2021, a copy of the foregoing was

electronically filed and served on all counsel of record via ECF.


                                                       /s/ John J. Connolly
                                                     ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯




                                                                                     7594638.1
